               Case 3:18-cr-00319-MO            Document 74          Filed 11/07/18   Page 1 of 6


PORTLAND MAIN OFFICE                                                                          EUGENE BRANCH
1000 SW Third Avenue. Suite 600                                                        405 E 8th A venue, Suite 2400
Portland, Oregon 97204                                                                       Eugene, Oregon 97401
(503) 727-1000                                                                                       (541) 465-6771
ivw-i,v. usdoj.gov/usao/or

Leah K. Bolstad                         U.S. DEPARTMENT OF .JUSTICE                         MEDFORD BRANCH
Assistant United States Attorney            United States Attorney's Office                  310 West Sixth Street
Leah.Bolstad@usdqj.gov                             District of Oregon                       Medford, Oregon 97501
(503) 727-1000                         Billy J. Williams, United States Attorney                   (54 l) 776-3564




                                                                                        October 23, 2018


       Amy M. Baggio
       Baggio Law
       621 SW Morrison, Suite I 025
       Pottland, OR 97205

                Re:      United Stales v. Tiler Evan Pribbernow, Case No. 3: 18-CR-00319-JO
                         Plea Agreement

       Dear Ms. Baggio:

       I.      Parties/Scope: This plea agreement is between this United States Attorney's Office for
       the District of Oregon (USAO) and defendant, and thus does not bind any other foderal, state, or
       local prosecuting, administrative, or regulatory authority. This agreement does not apply to any
       charges other than those specifically mentioned herein.

       2.      Charges: Defendant agrees to waive indictment and plead guilty to Count I of a
       Superseding Information charging him with conspiring to conduct and participate in the activities
       of a racketeering enterprise, in violation of Title 18, United States Code, Section l 962(d). The
       defendant admits that he is, in fact, guilty of this offense and will so advise the Court.

       3.      Penalties: The maximttm sentence for Count I is life imprisonment, a fine of$250,000,
       five (5) years of supervised release, and a$ I 00 fee assessment. Defendant agrees to pay the fee
       assessment by the time of entry of guilty plea or explain to the Court why this cannot be done.
       This Court may also order him to make restitution pursuant to 18 U.S.C. §§ 3663, 3663A, and
       3664. !fa fine or restitution is imposed, it shall be payable immediately. unless, pursuant to 18
       U.S.C. § 3572(d), the Court orders otherwise.
               The defendant understands that ifhe serves a term of imprisonment, is released on
       supervised release, and then violates the conditions of his supervised release, his supervised
       release could be revoked - even on the last day of the term - and the defendant could be returned
       to custody to serve another period of incarceration and a new term of supervised release. The
       defendant understands that the Bureau of Prisons has sole discretion in designating the institution
       at which the defendant will serve any term of imprisonment imposed.

       4.     Dismissal: The USAO will move at lhe time of sentencing to dismiss any remaining
       counts against defendant.
       Case 3:18-cr-00319-MO           Document 74         Filed 11/07/18      Page 2 of 6




 Plea Offer, T. Pribbernow
 Page 2



5.      Sentencing Factors: The parties agree that the Court must first determine the applicable
advisory guideline range, then detennine a reasonable sentence considering that range and the
factors listed in 18 U.S.C. § 3553(a). Where the parties agree that sentencing factors apply, such
agreement constitutes sufficient proof to satisfy the applicable eviclentiary standard.

6.      Elements of the Offense: The elements of the offense to which the defendant has agreed
to plead guilty, and which the Government would prove if the case went to trial are as follows:

       (1) First, the charged enterprise- which is the Gypsy Joker Outlaw Motorcycle Club-
           was or would be established:
       (2) Second, the enterprise or its activities affected interstate or foreign commerce;
       (3) Third, the defendant knowingly agreed that either the defendant or another person
           would be associated with the enterprise; and
       (4) Fourth, the defendant knowingly agreed that either he or another person would
           conduct or participate, directly or indirectly, in the conduct of the affairs of the
           enterprise through a pattern of racketeering activity.

7.      Factual Admissions: Defendant admits that the following facts arc true and if this
matter had proceeded to trial, the government would have proven the following beyond a
reasonable doubt:
        ( l)    From at least on or about January 1, 2008 through on or about October I, 2018,
the Gypsy Joker Outlaw Motorcycle Club [hereinafter referred to as "GJOMC"] was an "outlaw"
motorcycle organization comprised of individual chapters located in cities throughout Oregon
and Washington. Each chapter included officers and general members, all of whom fell under
the leadership of the national president and officers. Associates and members followed a written
code ofconduct which identified the GJOMC as a "l %," or outlaw motorcycle club. As such,
the GJOMC was an enterprise, as defined in 18 U.S.C. § 1961(4), comprised ofa group of
individuals who associated together for common purposes. The purposes of the enterprise
included the following: (a) preserving and protecting the power, territory and profits of the
enterprise through the use of intimidation, violence, threats of violence, assaults and murder; (b)
enriching the members and associates of the enterprise through, among other things, extortion,
robbery, and distribution of narcotics; (c) keeping victims, potential victims, potential witnesses,
and community members in fear of the enterprise and in fear of its members and associates
through threats of violence and violence; (d) extorting money from other motorcycle
organizations through fear and threat of violence; and (e) providing assistance to other members
and associates who committed crimes for and on behalf of the enterprise; and providing
assistance to other enterprise members and associates, in order to hinder, obstruct, and prevent
law enforcement officers from identifying the offender. apprehending the offender, and trying to
punish the offender.
        (2)     The GJOMC engaged in and had an effect on interstate or foreign commerce in
the following ways, among others. First, GJOMC members in Oregon and Washington paid
dues to their local chapter, a percentage of which went to the national organization. Second, the
         Case 3:18-cr-00319-MO           Document 74        Filed 11/07/18      Page 3 of 6




    Plea Offer, T. Pribbernow
    Page 3



GJOMC communicated and associated with support club members, and collected dues from
support clubs, in order to maintain a hierarchy, and to maintain rules and discipline within the
gang. Third, the gang traveled interstate as an enterprise to commit racketeering acts, including
transportation and receipt of stolen motorcycles, kidnapping, and narcotics trafficking.
        (3)     At all times relevant to the Information, defendant Tiler Pribbemow was an
associate of the GJOMC via his membership in the Road Brothers Northwest Motorcycle Club, a
GJOMC support club. He knew of the nature of the GJOMC enterprise's activities, including
acts of violence, murder, robbery, kidnapping. and obstruction of justice. At all times relevant to
the Information, Pribbernow conspired with others and agreed to conduct and participate, and did
conduct and participate, directly and indirectly, in the conduct of the affairs of the GJOMC
enterprise through a pattern of racketeering activity consisting of acts involving murder, in
violation of Oregon Revised Statutes, Sections 161.155, 163.115( 1)(a), and 163.115(1 )(b), and
Washington Revised Statutes, Sections 9A.08.020 and 9A.32.030; kidnapping, in violation of
Oregon Revised Statutes, Sections 163.235 and 163.225, and Washington Revised Statutes,
Sections 9A.40.020 and 9A.40.030; robbery, in violation of Oregon Revised Statutes, Sections
165.415 and 165.405; extortion, in violation of Oregon Revised Statutes, Section 164.075; and
drug trafficking, in violation of Title 21, United States Code, Sections 841 and 846; as well as
acts indictable under Title 18, United States Code, Section 1512 (tampering with a witness,
victim, or informant).
        (4)     Specifically, Pribbernow agreed that he or a coconspirator would commit at least
two acts of racketeering activity in the conduct of the affairs of the GJOMC.

8.      Acceptance of Responsibility: Defendant must demonstrate to the Court that he fully
admits and accepts responsibility under U.S.S.G. § 3E 1.1 for his unlawful conduct in this case.
If defendant does so, the USAO will recommend a three-level reduction in defendant's offense
level. The USAO reserves the right to change this recommendation if defendant, between plea
and sentencing, commits any criminal offense, obstructs or attempts to obstruct justice as
explained in U.S.S.G. § 3Cl.l, or acts inconsistently with acceptance of responsibility as
explained in U.S.S.G. § 3El. 1.

9.      Advisory Guideline Calculation: The government anticipates that defendant has
eleven ( 11) criminal history points, producing a criminal history category of V. 1 The
parties stipulate and agree to the applicability of the following base offense level and
adjustments on Count 1 (RICO Conspiracy):

          (a) The base offense level for a violation of 18 U.S.C. § I 962(d) is driven by the greater
              of nineteen or the offense level(s) applicable to the underlying racketeering activity.
              U.S.S.G. § 2E 1.1 (a)(2), Application Note 1. The underlying racketeering activity for

1
  The criminal history is set forth as merely an estimate and the parties understand that the final
criminal history calculation will be determined by the Court following the receipt of a PSR and
this initial estimate is not binding upon the pmties.
      Case 3:18-cr-00319-MO            Document 74         Filed 11/07/18      Page 4 of 6




Plea Ofter, T. Pribbernow
Page 4



           the RICO charge in the lnfmmation is: (I) the murder of Robert Huggins on or about
           July 31, 20 I 5, in violation of Oregon Revised Statutes, Sections I 6 I.I 55,
           163.l l5(1)(a), and 163.l l5(1)(b), and Washington Revised Statutes, Sections
           9A.08.020 and 9A.32.030; (2) the kidnapping of Robert Huggins resulting in death on
           or about July 30, 2015, in violation of Oregon Revised Statutes, Sections 163.235 and
            163.225, and Washington Revised Statutes, Sections 9A.40.020 and 9A.40.030; and
           (3) the kidnapping of Robert Huggins in June 2014, in violation of Oregon Revised
           Statutes, Sections 163.235 and 163.225.

               (i) Regarding the July 31, 2015 murder, the base offense level is 43. U .S.S.G.
                   §§ 2Al.l and IBl.3(a)(l)(B).

               (ii) Regarding the July 31, 2015 kidnapping resulting in death, the base offonse
                    level is 43. U.S.S.G. §§ 2A4. l (c)(I ), 2A I. I, and 1B 1.3(a)(l )(B).

               (iii)Regarding the .June 2014 kidnapping, the base offense level is 32. U.S.S.G.
                    §§ 2A4.l(a) and 1Bl.3(a)(l)(B).

       (b) The offense level for each underlying racketeering act must be taken into account under
           the grouping rules contained in Chapter 3 of the Sentencing Guidelines. U.S.S.G.
           § 2El.l(a)(2), Application Note I. The murder and kidnapping resulting in death
           offenses "group" (U.S.S.G. § 3DI .2(a)) while the separate kidnapping offense does not
           "group." (U.S.S.G. § 3Dl.2(d)). Because the offense level for the kidnapping is nine
           (9) or more levels less serious than the offense level group for the murder and/or
           kidnapping resulting in death, there is no fwther increase in the offense level applicable
           to the murder and/or kidnapping resulting in death. (U.S.S.G. § 3D1.4(c)). The
           applicable adjusted offense level for the Information is therefore 43.

       In summary, the parties stipulate and agree to the applicability of the following base
otfonse level and adjustments on Count 1 (RICO Conspiracy):

               (I) U.S.S.G. § 2A1. I          - Base offense level                   43
               (2) U.S.S.G. § 3E1.l           - Acceptance                           .:.J.
                                              - Total offense level                =40

IO.      Government Sentencing Recommendation: If defendant agrees to resolve his case
prior to the November 12, 2018 deadline, and demonstrates an acceptance of responsibility as
described above, the government will recommend as a reasonable sentence under the factors
listed in 18 U.S.C. § 3553(a), a sentence at the low end of the advisory sentencing guidelines
range, to be followed by five years of supervised release and a $100 fee assessment.
       Case 3:18-cr-00319-MO            Document 74        Filed 11/07/18       Page 5 of 6




 Plea Offer, T. Pribbernow
 Page 5



11.     Additional Departures, Adjustments, or Variances: The USAO agrees not to seek any
upward departures, adjustments, or variances to the advisory sentencing guideline range, or to
seek a sentence in excess of that range, except as specified in this agreement. Defendant reserves
the right to seek a downward departure, adjustment or variance from the applicable sentencing
guidelines range determined by the Court, but he understands that the government may oppose
such a request(s).

12.     Waiver of Appeal/Post-Conviction Relief: Defendant knowingly and voluntarily
waives the right to appeal from any aspect of the conviction and sentence on any grounds, except
for a claim that: (I) the sentence imposed exceeds the statutory maximum, or (2) the Court
arrives at an advisory sentencing guideline range by applying an upward depa1ture under the
provisions of Guidelines Chapters 4 or 5K, or (3) the Court exercises its discretion under 18
U.S.C. § 3553(a) to impose a sentence which exceeds the advisory sentencing guidelines range
as determined by the Court. Should defendant seek an appeal, despite this waiver, the USAO
may take any position on any issue on appeal. Defendant also waives the right to file any
collateral attack, including a motion under 28 U.S.C. § 2255, challenging any aspect of the
conviction or sentence on any grounds, except on grounds of ineffective assistance of counsel,
and except as provided in Fed. R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2). In the event that
defendant's conviction under this agreement is vacated, the government may reinstate and/or file
any other charges, and may take any position at a resentencing hearing, notwithstanding any
other provision in this agreement.

13.      Court Not Bound: The defendant expressly understands that the Court is not a party to
this agreement. In the federal system, the sentence to be imposed is within the sole discretion of
the Comt. In particular, the defendant understands that neither the United States Probation Office
nor the Court is bound by the stipulations set forth above, and that the Comt will, with the aid of
the Presentence Repott, determine the facts relevant to sentencing. In determining the factual basis
for the sentence, the Court will consider the above stipulations, together with the results of the
presentcnce investigation, and any other relevant information. The defendant understands that the
Court is under no obligation to accept the USAO's recommendations, and the Court has the power
to impose a sentence up to and including the statutory maximum stated above. The defendant
understands that if the Comt ascertains factors different from those contained in the stipulations
set forth above, or if the Court should impose any sentence up to the maximum established by
statute, the defendant cannot, for that reason alone, withdraw his guilty plea, and will remain bound
to fulfill all of his obligations under this agreement. The defendant understands that neither the
prosecutor, his own counsel, nor the Court can make a binding prediction, promise, or
representation as to what guidelines range or sentence the defendant will receive. The defendant
agrees that no one has made such a binding prediction or promise.

14.    Full Disclosure/Reservation of Rights: The USAO will fully inform the PSR writer and
the Court of the facts and law related to defendant's case. Except as set forth in this agreement,
       Case 3:18-cr-00319-MO            Document 74        Filed 11/07/18        Page 6 of 6




 Plea Offer, T Pribbernow
 Page 6



the parties reserve all other rights to make sentencing recommendations and to respond to
motions and arguments by the opposition.

15.     Breach of.Plea Agreement: If defendant breaches the terms of this agreement, or
commits any new criminal offenses between signing this agreement and sentencing, the USAO is
relieved of its obligations under this agreement, but defendant may not withdraw any gttilty plea.
If defendant believes that the government has breached the plea agreement, he must raise any
such claim before the district court, either prior to or at sentencing. If defendant fails to raise a
breach claim in district court, he has waived any such claim and is precluded from raising a
breach claim for the first time on appeal.

16.      Memorialization of Agreement: No promises, agreements or conditions other than
those set forth in this agreement will be effective unless memorialized in writing and signed by
all parties listed below or confirmed on the record before the Court. If defendant accepts this
offer, please sign and attach the original of this letter to the Petition to Enter Plea.

17.    Deadline: This plea ofter expires if not accepted by November 12, 2018, at 5:00 p.m.

                                                        Sincerely,

                                                        BILLY J. WILLlAMS
                                                        United States Attorney

                                                        Isl Leah K. Bolstad
                                                        LEAH K. BOLSTAD
                                                        Assistant United States Attorney


       l have carefolly reviewed every part of this agreement with my attorney. I understand


;~r;i;•~I
and voluntarily agree to its terms. I expressly waive my rights to appeal as outlined in this

              wish ro pleOO ~ilcy   °'""~ m~•~~
Date                                          Tiler E. Pribbernow, Defendant

       l represent the defendant, Tiler E. Pribbernow as legal counsel. I have carefully
reviewed every pmt of this agreement with defendat . To my lo ,]edge, defendant's decisions
to make this agreement and to plead guilty are info· ned and v u tary on .

 u!nu~
Date
